Citation Nr: 1720202	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from October 1959 to December 1962 and from March 1963 to September 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Portland, Oregon, Regional Office (RO). On his October 2014 VA Form 9, the Veteran requested a Travel Board hearing. In January 2017, he cancelled his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's CAD with status-post myocardial infarction, angioplasty, stent placement, and triple coronary artery bypass graft (CABG) was caused by service.

2.  The Veteran's type II diabetes mellitus was caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD with status-post myocardial infarction, angioplasty, stent placement, and triple CABG have been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for type II diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and ischemic heart disease and type II diabetes mellitus become manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's service personnel records indicate that he was a flight captain and performed maintenance on cargo planes. He had frequent deployments to Southeast Asia. Flight logs submitted by the Veteran indicate that he landed at airports in the Republic of Vietnam. Therefore, the Board finds that the Veteran had service in Vietnam and is presumed to have been exposed to an herbicide agent.

Private treatment records indicate that the Veteran had a myocardial infarction in June 2004 and underwent angioplasty, stent placement, and triple CABG at that time. A November 2012 VA examination states that the Veteran had ischemic heart disease. Given the Veteran's presumed exposure to an herbicide agent in Vietnam, service connection is warranted and the claim is granted.

Private treatment records dated between January 2009 and February 2011 state a diagnosis of type II diabetes mellitus. At a November 2012 VA examination, the examiner stated that the Veteran did not meet the criteria for a diagnosis of diabetes and diagnosed him with impaired fasting glucose. A VA treatment record from December 2012, however, states that the Veteran was on oral diabetes therapy. May 2014 VA treatment records state that the Veteran's "diabetes [was] close to goal [but was] better controlled in the past" and that he was at moderate risk (level 2) of diabetic amputation. A level 2 assessment requires a diagnosis of diabetes.

Although the November 2012 VA examination indicated that the Veteran did not have diabetes, private and VA treatment records state otherwise. Given the Veteran's presumed exposure to an herbicide agent in Vietnam, service connection is warranted for diabetes and the claim is granted.

However, the Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for CAD with status-post myocardial infarction, angioplasty, stent placement, and triple CABG is granted.

Service connection for type II diabetes mellitus is granted.


REMAND

Remand is necessary to obtain a VA medical opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his now-service-connected type II diabetes mellitus.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his erectile dysfunction. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.


The examiner should address the following:

a.  whether the Veteran's erectile dysfunction was caused by his service-connected type II diabetes mellitus.

b.  whether the Veteran's erectile dysfunction was aggravated by his service-connected type II diabetes mellitus.

The examiner's attention is drawn to the following:

*February 2011 private treatment record stating a diagnosis of erectile disorder. VBMS Entry 7/8/2011, p. 12.

*April 2013 VA treatment record where the Veteran reported discontinuing testosterone injections because they were not helping his erectile dysfunction and where the clinician indicated that the Veteran had a history of low testosterone. VVA Entry 12/8/2014, p. 32.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


